DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the claim amendments filed on 6/20/21 wherein the examiner acknowledges new claims 23-36 have been added and claims 1-22 have been canceled.  Consequently, claims 23-36 are currently pending.

Specification
The disclosure is objected to because of the following informalities: Amendments to specification on page 2, in “Operating System”, line 6, is a new sentence but is not capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 23-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
New claim 23 states “an image correction module used to correct the image beam based on a surface contour of the projection film, wherein the image correction module compensates a distortion of the image generated by the image beam projected onto the film.”  However, the applicant’s specification fails to provide support for the stated limitation.   
New claim 24 states “… periodically updated with a remote processor to wirelessly received data transmitted via broadband from storage.”  The specification, once does not provide support for stated limitation.
New claims 26-29 claims similar limitation as claim 23 thus is rejected under same guidance.   
New claim 33 states “display the same message onto multiple windows based on the user selection of projection screens; with the capability to use measurement of the area for projection the image beam to the parameter using the measurements for the width and length in the diameter of the area creating different shapes and sizes”.  The specification once again fails to provide support for the stated limitation.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 states recites the limitation "said remote processing means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“wireless communication means” in claim 28.
“remote storage means” in claim 29.
“processor means” in claim 30.

“processing means” in claim 34.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soin et al. (US Patent pub. 20050091359; referred to hereinafter as Soin).
	Claim 23 & 26:	Soin disclose a projection system used in a vehicle, home or business (0007-0008) comprising, a projection apparatus projecting an image beam, a 
	Claim 24:	Soin disclose for displaying selected advertisement on a vehicle for external viewing will include a remote located components that can be periodically updated with a remote processor to wirelessly received data transmitted via broadband from storage (0021-0026).
	Claim 25:	Soin disclose microprocessors that stores a variety of messages and having a readable medium including instructions thereon that may be utilized by one or more processors, the instructions comprising: information based on one or more of: digital personal information, vehicle speed information, web application, or a profile (0097-0115, any information can be projected).
	Claim 27:	Soin disclose image correction module includes a lens set, disposed between the projection apparatus and the projection screen, and the image beam is projected from the projection apparatus, passes through the lens set, and is projected onto the projection screen, wherein the lens corrects the image beam allowing reverse imaging based on the surface contour of the projection screen (0080-0088).
	Claim 28:	Soin disclose  at least one of the system components is located remotely from the vehicle, home or business with the other system components being located, said remotely located components being connected by wireless communication 
	Claim 29:	Soin disclose remotely components include a remote storage means that can be periodically updated with coordinates of stored information from customers uploads (0033-0043).
	Claim 30:	Soin disclose processing means is an Internet server (0021-0026).
	Claim 31:	Soin disclose the user will be allowed to display stored data transmitting vehicle tag information, driver's license information, insurance information, and other customize data, when and if required by authorities (0033-0043, wherein storage inherently stores any information).
	Claim 32:	Soin disclose enable customers to subscribe to receive Special alert messages such as local extreme weather conditions (Tornado, Hurricane, Fires, etc.) or amber alerts, and traffic conditions issued by local and state authorities via Wi-Fi or internet server which can interrupt the current display message (0106-0119).
	Claim 33:	Soin disclose display the same message onto multiple windows based on the user selection of projection screens; with the capability to use measurement of the area for projection the image beam to the parameter using the measurements for the width and length in the diameter of the area creating different shapes and sizes (0084-0106, multiple-monitor).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Soin as applied to claims above, and further in view of You (US Patent 10,134,280; referred to hereinafter as You).
Claim 34:	Soin disclose a projection system used in a vehicle, home or business (0007-0008) comprising, a projection apparatus projecting an image beam, a projection screen receiving the image beam, wherein the image beam forms an image on the projection screen and the projection screen is a translucent display film on glass material (0021-0026).  Soin, further disclose controlling the image beam onto the projection screen transmitted based on information from a set of speed-based rules to control a representation of a state of functionality of vehicle responsive to a signal that indicates speed of a vehicle and in accordance with a speed indicted by said input 
Claims 35:	The combination of Soin and You teach allowing the image beam to pass through the lens set providing different degrees of magnification onto the projection screen to display while vehicle is in motion (inherent in projectors to allow for magnification).
Claim 36:	  The combination of Soin and You teach the projection system can be operated by either internal battery power, external battery, interfacing capabilities with vehicle technology, Web, IOS and Android that will allow interface input with all Local and State Regulations (0038 & 106-109).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruegl (7,057,811) refers to a projection system and method are provided, the system includes a radiation source for generating electromagnetic radiation outside the visible wavelength range, an imaging unit, which can be irradiated by the radiation source, and a projection screen having a radiation-sensitive surface which, when excited by means of the above-mentioned invisible radiation, can emit fluorescent light in the visible wavelength range.
Kahler (20120044090) refers to a motor vehicle includes, but is not limited to a digital projector for projecting a graphic or type facial information and a monitoring circuit, to which the projector is connected, in order to project as the graphic or type facial information an information determined by the monitoring circuit in real time. 

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Furthermore, the Examiner would like to explicitly reiterate, that when responding to this Office Action, please keep the following in mind:
Pay close attention to any deadlines for response and fees set forth in this action.  Fees cannot be waived and deadlines cannot be changed.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/).
Sample format for responding to an Office Action can be found on the following page:
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SUNIT PANDYA/Primary Examiner, Art Unit 3649